Citation Nr: 0948762	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to reinstatement of service 
connection for an acquired psychiatric disability, to include 
schizophrenia, undifferentiated type.

2.  Entitlement to reinstatement of service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Veteran requested a hearing before the Board; however, 
the requested hearing was cancelled by the Veteran in June 
2007. 

The Veteran originally filed a claim of entitlement to 
service connection for a nervous disability.  As is discussed 
in more detail below, the medical evidence of record 
indicates that the Veteran has been diagnosed with various 
mental conditions.  Although not claimed by the Veteran, the 
Board is expanding his original claim to include all acquired 
psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (finding a claimant without medical expertise cannot 
be expected to precisely delineate the diagnosis of his 
mental illness).

The issue of entitlement to reinstatement of service 
connection for an acquired psychiatric disability, to include 
schizophrenia, undifferentiated type, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The claim for entitlement to reinstatement of service 
connection for an acquired psychiatric disability, to include 
schizophrenia, undifferentiated type, was denied in December 
1984.  The Veteran was notified in writing of the decision, 
but he did not initiate an appeal within the applicable time 
limit.

2.  Evidence pertaining to the Veteran's acquired psychiatric 
disability, to include schizophrenia, undifferentiated type, 
received since the December 1984 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision that denied entitlement 
to reinstatement of service connection for an acquired 
psychiatric disability, to include schizophrenia, 
undifferentiated type, is final.  38 U.S.C.A. § 7105 (West 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the December 1984 rating decision 
is new and material, and the Veteran's claim for entitlement 
to reinstatement of service connection for an acquired 
psychiatric disability, to include schizophrenia, 
undifferentiated type, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West Supp. 2009); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Entitlement to Reinstatement of Service 
Connection for an Acquired Psychiatric Disability, to Include 
Schizophrenia, Undifferentiated Type

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for an anxiety reaction was first 
granted in a rating decision of May 1973.  However, in August 
1977, VA sent the Veteran notice of a proposal to sever 
service connection for his nervous condition, and service 
connection was ultimately severed in a November 1977 rating 
decision.  The Veteran appealed the decision, and the Board 
of Veteran's Appeals denied the Veteran's claim in January 
1979.  

The Veteran filed a request to reopen his case and reinstate 
service connection for a psychiatric disability; the RO did 
not reopen his claim (for failure to provide new and material 
evidence) in a December 1984 rating decision.  The Veteran 
was notified of his right to appeal in December 1984.  The 
Veteran did not file a timely notice of disagreement and 
subsequently, the December 1984 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for entitlement to 
reinstatement of service connection for an acquired 
psychiatric disability may only be opened if new and material 
evidence is submitted.  

In this instance, since the December 1984 decision denied the 
claim because there was no evidence of active psychosis 
within a year of service and that the Veteran had a 
personality disorder, rather than an acquired disorder, which 
was not aggravated during service, the Board finds that new 
and material evidence would consist of evidence demonstrating 
the Veteran had active psychosis within a year of service, 
that he currently suffers from an acquired psychiatric 
disability or that his psychiatric disability was aggravated 
during service.

Evidence received since the December 1984 rating decision 
consists of treatment records and other documents.  
Specifically, the Veteran sought treatment at a VA outpatient 
center for trouble sleeping at night and poor concentration.  
He was diagnosed with depression in April 2005.  Service 
treatment records indicate the Veteran sought treatment for 
similar problems of anxiety and trouble sleeping during 
service.  Current post-service records indicate the Veteran 
has been given multiple diagnoses based on symptoms similar 
to those that he experienced during service.  

Additionally, the Veteran stated that he never experienced 
any psychological problems until entering service.  The Board 
notes that the Veteran is competent to testify about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of entitlement to 
reinstatement of service connection is reopened.

The Board has reopened the claim of entitlement to 
reinstatement of service connection for an acquired 
psychiatric disability, to include schizophrenia, 
undifferentiated type, and is remanding the claim, as will be 
discussed subsequently.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to reinstatement of service connection 
for an acquired psychiatric disability, to include 
schizophrenia, undifferentiated type; to this extent, the 
appeal is granted.


REMAND

The claim of entitlement to reinstatement of service 
connection for an acquired psychiatric disability, to include 
schizophrenia, undifferentiated type, has been reopened.  In 
light of the evidence presented, additional information is 
necessary.  

The Veteran's entrance examination from September 1970 noted 
no psychiatric abnormalities.  However, service treatment 
records indicate the Veteran complained of anxiety symptoms 
and nervousness in September 1971.  In October 1971, the 
Veteran complained of an inability to sleep at night and 
headaches.  He was diagnosed with headaches of unknown 
etiology, probably due to tension.  In July 1972, the Veteran 
again complained of nervousness and inability to sleep, and 
was prescribed several medications.  Finally, in October 
1972, the Veteran complained of bad nerves and insomnia.  He 
was prescribed Benadryl.  The Veteran's separation 
examination from November 1972 did not note any psychiatric 
abnormalities.

Post-service treatment records, as early as within a year 
after discharge from service, indicate varying psychological 
diagnoses, such as anxiety reaction, schizophrenia, latent 
type, depression, non-differential paranoia, and 
schizophrenia psychosis.  As the record contains numerous 
diagnoses of various mental conditions and an opinion has not 
yet been obtained regarding whether those diagnoses are as 
likely as not related to the Veteran's active service, the 
Board finds that a remand for an additional examination is 
necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file must be made available reviewed by 
the examiner and the examination report 
should note that the claims file was 
reviewed, including service treatment 
records.  

The examiner should specifically offer 
an opinion as to whether the Veteran 
has a psychiatric disability, and, if 
so, whether it is at least as likely as 
not (a 50 percent probability or 
greater) that any psychiatric disorder 
currently demonstrated is either 
related to the Veteran's military 
service and symptoms he experienced 
therein, to any psychiatric disorder 
diagnosed during service, developed 
within one year of his discharge from 
service in January 1973, or was 
aggravated by service.  In doing so, 
the examiner must acknowledge and 
discuss any lay evidence which indicate 
a continuity of symptomatology.  The 
examiner must provide the rationale for 
the opinions provided in a legible 
report.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


